The opinion of the court was delivered by
Powers, J.
The bill seeks to reform a deed absolute in form, executed by the said Edvvinah and Marietta to their father in 1847, and that the title to the premises therein conveyed, called in the pleadings and proofs the “ White House ” place in Berlin, be confirmed in the orators. The bill goes upon the ground that Edwinah and Marietta executed the deed in question, supposing it conveyed a life estate only to their father, and that they yielded to their father’s persuasion and relied upon his regard for their interests in executing the deed. The deed conveys the fee, and the defendant is in possession, claiming an absolute title under the father. The answer denies the equity of the bill, avers that the defendant is an innocent purchaser, and sets up the bar of the Statute of Limitations.
That a court of equity has jurisdiction to reform or set aside contracts, deeds, and other instruments which do not express the true agreement of the parties, is settled beyond debate. It is also well settled in America, that parol proof may be resorted to, to establish the fact that the written instrument does not speak the true contract of the parties. In like manner and for like reason, a written instrument which does express the contract in the form the parties entered into it, but expresses a contract consummated by any superior influence or advantage of position or relation which one of the contracting parties had and held over the other —so that they did not contract at arms length, may be set aside as being unconscionable, unfair, or fraudulent. Familiar instances of the exercise of this jurisdiction are found in cases dealing with contracts made between attorney and client, guardian and ward, and parent and child.
But in all cases where the court is asked to overthrow a written instrument, especially one under seal, the authorities are uniform that the proof should establish the fact beyond any fair doubt that the instrument is a false instrument. To cite authorities would imply that these propositions needed support. The case at bar involves the finding of facts only.
*170Upon the evidence we are well satisfied that Edwinah and Marietta were induced to execute the deed in question, misapprehending its import, by yielding to . that parental influence that their father wrongfully exercised over them, and that the deed does not express a conveyance that they assented to ; and it should have effect only as the parties intended. The proofs also satisfy us that the defendant took his title with knowledge that the orators, in equity, owned the premises at the decease of their father. He cannot, therefore, be treated as an innocent purchaser. The Statute of Limitations would not run against the orators until their right to possession accrued at the death of their father.
Decree affirmed, and cause remanded.